 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDDIE DUPREE BEAVERS,                               Case No. 1:19-cv-00521-JDP (HC)
12                        Petitioner,                     ORDER TO SHOW CAUSE WHY COURT
                                                          SHOULD NOT (1) ABSTAIN FROM
13            v.                                          EXERCISING JURISDICTION AND
                                                          (2) DISMISS CASE WITHOUT PREJUDICE
14    JEFF KETTERING,
                                                          ECF No. 1
15                        Respondent.
                                                          RESPONSE DUE IN 14 DAYS
16

17          Petitioner Eddie Dupree Beavers, who is on probation, seeks a writ of habeas corpus

18   under 28 U.S.C. § 2254 without the assistance of counsel. ECF No. 1. The matter is before the

19   court for preliminary review under Rule 4 of the Rules Governing Section 2254 Cases. The

20   petition indicates that petitioner is still challenging his conviction in state court. See id. at 5. The

21   court will order petitioner to show cause why the court should not abstain from exercising

22   jurisdiction over this case and dismiss it without prejudice.

23          Principles of comity and federalism require federal courts to abstain from interfering with

24   pending state proceedings. See Younger v. Harris, 401 U.S. 37 (1971); 28 U.S.C. § 2283.

25   Federal courts abstain from addressing asserted violations of federal constitutional rights when

26   “(1) there is an ongoing state judicial proceeding; (2) the proceeding implicates important state

27   interests; (3) there is an adequate opportunity in the state proceedings to raise constitutional

28   challenges; and (4) the requested relief seeks to enjoin or has the practical effect of enjoining the
                                                         1
 1   ongoing state judicial proceeding.” Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018).

 2   When these requirements are met, a district court must dismiss the action and lacks the discretion

 3   to do otherwise, absent extraordinary circumstances. See Cook v. Harding, 190 F. Supp. 3d 921,

 4   935, 938 (C.D. Cal. 2016), aff’d, 879 F.3d 1035 (9th Cir. 2018). Extraordinary circumstances

 5   include a “showing of bad faith, harassment, or some other extraordinary circumstance that would

 6   make abstention inappropriate.” Arevalo, 882 F.3d at 766.

 7          Conservation of judicial resources, considerations of “wise judicial administration,” and

 8   interests in avoiding duplicative litigation provide another basis for abstention. See Colorado

 9   River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976). The Supreme Court

10   in Colorado River identified four factors that a federal court may consider in deciding whether to

11   abstain: (1) whether the state court first assumed jurisdiction over property; (2) the inconvenience

12   of the federal forum; (3) the desirability of avoiding piecemeal litigation; and (4) the order in

13   which jurisdiction was obtained by the concurrent forums. Id. at 818-19. The Supreme Court

14   later added two more factors: (5) whether federal or state law provides the rule of decision on the

15   merits and (6) whether the state court proceedings are inadequate to protect the federal litigant’s

16   rights. See Moses H. Cone Memorial Hosp. v. Mercury Const. Corp., 460 U.S. 1, 23 (1983). The

17   Ninth Circuit considers a seventh factor: prevention of forum shopping. See Travelers Indem. Co.

18   v. Madonna, 914 F.2d 1364, 1367-68 (9th Cir. 1990). No single factor is dispositive. See

19   Colorado River, 424 U.S. at 818-19.

20          Here, abstention seems appropriate under both Younger and Colorado River. As for
21   Younger abstention, petitioner is still challenging his conviction in a state habeas proceeding.

22   ECF No. 1 at 5. The state proceeding implicates the important state interest of fair adjudication

23   of criminal charges. The proceeding allows petitioner an adequate opportunity to raise

24   constitutional challenges; we have no reason to conclude otherwise. The requested relief from

25   this court—habeas relief—would have the practical effect of enjoining the state proceeding

26   because the state proceeding would be moot.
27          Abstention under Colorado River seems appropriate as well. If petitioner succeeds in his

28   state-court proceeding, his petition in this case would be moot. This court’s decision will be on
                                                        2
 1   the merits. The state proceeding is adequate to protect petitioner’s federal rights. Other factors

 2   may weigh against abstention, but the critical concern here under Colorado River—avoiding

 3   duplicative proceedings—appears to weigh heavily in favor of abstention.

 4            In sum, both Younger and Colorado River seem to counsel in favor of abstention. We will

 5   give petitioner an opportunity to explain why this court should not abstain from exercising

 6   jurisdiction and dismiss this case without prejudice.1

 7            Order
 8            Within fourteen days from the date of the service of this order, petitioner must order to

 9   show cause why the court should not abstain from exercising jurisdiction and dismiss this case

10   without prejudice.

11
     IT IS SO ORDERED.
12

13
     Dated:      May 6, 2019
14                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17            No. 202
18

19

20
21

22

23

24

25
     1
26    It appears from the petition that petitioner chose to pursue a federal habeas petition almost three
     years after his sentencing—when he has almost finished his sentence. Petitioner states that he
27   was sentenced on May 24, 2016, to three years of probation, with nine months in county jail.
     ECF No. 1 at 1. If petitioner finishes serving his sentence, petitioner must promptly inform the
28   court of that fact, which may render this case moot.
                                                        3
